        Case 4:20-cr-00288-DPM Document 34 Filed 12/17/20 Page 1 of 1




CRIMINAL CASE MINUTES


      Case Title:          USA v Aline Espinosa-Villegas

      Case Number:         4:20mj00281-02 JJV

      Before U.S. Magistrate Judge Joe J. Volpe

      Date of hearing: December 17, 2020

      Time in court:       4:01 p.m. - 4:05 p.m.

      ECRO/CRD:            Lorna Jones

The parties appeared for an initial appearance hearing. Defendant consented to appear by
video from PCDF. The nature of the hearing was stated for the record and Defendant was
advised of the rights. David Parker was appointed and on behalf of his client waived
probable cause and an identity hearing. The government is seeking detention for reasons
stated on the record and defendant waived the issue of detention while reserving the right
to request a hearing at a later date. The Court will enter and Order of Detention. Parties
excused.


                         AUSA:       Stacy Williams

                         Defense Counsel: David Parker

                         USPO:       Ryan Clodfelter
